Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 11 lines 20-26, filed 2/19/2021, with respect to the original claim 4 (which is incorporated into amended claim 1) have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Pope (US Patent Pub. 20050096593) in view of Moberg (US Patent Pub. 20070191770)  of 11/25/2020 has been withdrawn. 
Reasons for Allowance
Claims 1-2, and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, the prior art fails to disclose singly or in combination before the effective filing date the claimed infusion device.
The closest prior art of record is Pope (US Patent Pub. 20050096593). Pope teaches an infusion device comprising a pumping mechanism, a sensor for measuring pressure, and a control device that can determine the presence of an occlusion.  Pope, however does not teach “the control device being configured to determine the control parameter according to an equation taking a difference in the pressure between the first time and the second time, a volume of the bolus, and an expected slope during a pressure rise in case of an occluded infusion line into account, wherein a quotient of the difference in the pressure and the volume of the bolus corresponds to an actual slope”.
Regarding independent Claim 13, the prior art fails to disclose singly or in combination before the effective filing date the claimed method of operating an infusion device. 

Regarding independent Claim 14, the prior art fails to disclose singly or in combination before the effective filing date the claimed infusion device. 
The closest prior art of record is Pope (US Patent Pub. 20050096593). Pope teaches an infusion device comprising a pumping mechanism, a sensor for measuring pressure, and a control device that can determine the presence of an occlusion.  Pope, however does not teach “the control device is configured to determine the control parameter according to the equation … wherein C is the control parameter, P(t1) is the pressure in the infusion line at the first time and P(t2) is the pressure in the infusion line at the second time, 3Application No. 16/461,365Amendment Dated February 19, 2021Reply to Office Action of November 25, 2020VBolus is the volume of the injected bolus, and ExpectedSlope corresponds to the expected slope during a pressure rise in case of an occluded infusion line”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783